Citation Nr: 0928753	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  97-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

By way of history, the Veteran originally appealed the RO's 
November 1996 denial of his claim for entitlement to service 
connection for PTSD.  In connection with this appeal, the 
Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 1999.  In November 
1999, the Board remanded the Veteran's claim for further 
evidentiary development and adjudication.  Thereafter, the RO 
continued its prior denial of his claim.  By a June 2003 
decision, the Board again remanded the Veteran's claim for 
service connection for PTSD, and the RO again continued its 
prior denial.  In a May 2005 decision, the Board denied the 
Veteran's claim for service connection for PTSD.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 memorandum decision, the Court vacated and 
remanded the Board's May 2005 decision regarding the 
Veteran's claim for service connection for PTSD for 
additional notice and affirmed the Board's prior denial of 
the issue of entitlement to a compensable rating for 
residuals of excision of a growth from the right lower 
abdomen.  

In a December 2007 letter, the Board notified the Veteran of 
his right to submit additional argument and/or evidence 
pertaining to his claim for service connection for PTSD 
within 90 days.  In a March 2008 response, the Veteran and 
his attorney notified the Board that he had no further 
information or evidence to submit.  In April 2008, the Board 
remanded the Veteran's claim to the RO for compliance with 
the Court's decision.  The claim now returns to the Board for 
appellate review.

The Veteran submitted additional evidence to the Board in 
June 2009 without a waiver of RO consideration, which 
includes his own statement and a January 1998 award and 
decision by the Social Security Administration (SSA) granting 
disability benefits.  This evidence was not of record at the 
time of the RO's May 2009 supplemental statement of the case, 
and thus has not been considered by the RO.  While the award 
of SSA disability benefits and accompanying decision 
reference an affective disorder and an anxiety-related 
disorder, the evidence is not pertinent to the Veteran's 
claim for entitlement to service connection for PTSD because 
the question is not the extent to which a psychiatric 
disability impacts the Veteran's functioning, but whether 
there is medical evidence linking PTSD to a verified in-
service stressor.  See 38 C.F.R. § 20.1304(c) (2008) 
("Evidence is not pertinent if it does not relate to or have 
a bearing on the appellate issue or issues.").  In addition, 
the Veteran submitted a statement that he did not know where 
to find anyone who would submit a statement to corroborate 
his alleged stressors.  The statement also reiterates the 
Veteran's previous statements that he cut his wrist during 
service.  The Board also finds that this statement is not 
pertinent to the Veteran's claim for service connection 
because it does not have a bearing on the merits of Veteran's 
claim for service connection.  It also does not indicate that 
there is any additional evidence that VA could obtain in 
support of the Veteran's claim, and it duplicates information 
already in the Veteran's claims file.  For this reason, the 
absence of a waiver as to such evidence and argument does not 
prejudice the Veteran in this case, and the Board will 
proceed to adjudicate this appeal.


FINDING OF FACT

The evidence does not show that the Veteran has a current 
diagnosis of posttraumatic stress disorder (PTSD) which has 
been linked by medical evidence to a verified in-service 
stressor. 


CONCLUSION OF LAW

PTSD was not incurred during the Veteran's active-duty 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (1997, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In addition, in claims for entitlement to service connection 
for PTSD, VA must advise the Veteran that he can submit buddy 
statements to corroborate his claimed in-service PTSD 
stressors  See Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 
(1992) (holding, in pre-VCAA context, that "the Secretary 
breached his duty to assist the veteran by neglecting to 
inform him that he might consider asking fellow soldiers to 
write letters in support of his claim"); Sizemore v. 
Principi, 18 Vet. App. 264 (2004) (finding that VA fails to 
discharge the duty to inform a veteran claiming service 
connection for PTSD when it does not "advise the appellant 
that he could submit corroboration in the form of 'buddy 
statements' as to some of the occurrences that he alleged 
were in-service stressors").

As an initial matter, the Board notes that, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to his claims was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

After a careful review of the record, the Board finds that, 
with regard to the Veteran's claim for entitlement to service 
connection for PTSD, VA has fulfilled its duty to notice the 
Veteran under the VCAA.  In this regard, October 1996, July 
2000, and July 2003 letters advised the Veteran of the 
evidence and information necessary to establish entitlement 
to the claim decided herein and what information and evidence 
must be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  Finally the letters advised him 
of what information and evidence would be obtained by VA, 
such as records like medical records, employment records, and 
records from other Federal agencies.  Although the letters 
did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the evidence is 
against service connection for PTSD.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Thus, effective dates 
and disability evaluations will not be assigned.

In an August 2007 memorandum decision, the Court vacated the 
Board's May 2005 decision which denied entitlement to service 
connection for PTSD, and remanded the issue to the Board to 
provide the Veteran with notice that he could submit evidence 
in the form of "buddy statements" that corroborate the 
occurrence of his alleged in-service stressors.  See Garlejo, 
2 Vet. App. at 620-21; see also Sizemore, 18 Vet. App. at 
270.  In its April 2008 remand, the Board detailed the 
Veteran's reported stressors, and noted that the Veteran's 
reported stressor incident of having been involved in a car 
accident in Germany had been verified by the evidence of 
record.  Thus, the Board directed the RO to provide the 
Veteran with notice which must "invite the veteran to 
provide verifying statements from persons that may have 
first-hand knowledge or who may be able to provide direct 
corroborative evidence of his claimed in-service stressors," 
noting that "the veteran's claimed in-service stressor 
associated with his involvement in a car accident in Germany 
has been verified."  In compliance with the Board's remand 
directives, the RO provided the Veteran with an August 2008 
letter.  Although the letter notified the Veteran that he 
should submit "a 'buddy' statement" in support of his 
claim, the letter stated that "[t]he information needed is 
in regard to you claiming an in-service stressor associated 
with you being involved in a car accident in Germany" and 
that he should submit "verifying statements from person(s) 
that my [sic] have first-hand knowledge or who may be able to 
provide direct corroborative evidence for your claimed in-
service stressor."  As noted in the Board's April 2008 
remand, the Veteran's stressor of having been involved in a 
car accident in Germany was already verified by the evidence 
of record; thus, the August 2008 letter should have notified 
the Veteran that he could submit evidence in the form of 
"buddy statements" pertaining to his uncorroborated 
stressors, which were also detailed in the April 2008 Board 
remand.

In certain circumstances, failure to provide pre-adjudicative 
notice of the duty to notify elements may create prejudicial 
error.  Sanders v. Shinseki, 556 U.S. - (2009).  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non-
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Although the RO's August 2008 letter did not specify that the 
Veteran could provide "buddy statements" with regard to any 
of his uncorroborated stressors, and only notified the 
Veteran that he could submit additional evidence in this form 
with regard to his verified in-service stressor, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the Veteran had actual 
knowledge that he could submit buddy statements in support of 
his uncorroborated stressors.  The Veteran's actual knowledge 
is demonstrated by the fact that the attorney representing 
him in his appeal before the Court, and now before the Board, 
provided argument to the Court that VA failed to properly 
notify the Veteran that he could submit corroboration of his 
unverified in-service stressors in the form of buddy 
statements from fellow service members.  Moreover, the 
Veteran and his attorney received a copy of the Board's April 
2008 remand, which detailed the Veteran's alleged stressors, 
noted that the Veteran's stressor pertaining to the car 
accident in Germany had been verified, and stated that the 
Veteran should be provided notice that he could submit buddy 
statements to corroborate his unverified stressors.  Also, in 
its May 2009 supplemental statement of the case, the RO 
explained that the Veteran could submit buddy statements 
"from a person(s) who knew you in service and can attest to 
your claimed stressful events during active duty."  Thus, 
the May 2009 supplemental statement of the case notified the 
Veteran and his attorney that the Veteran could submit buddy 
statements pertaining to all of his stressors.  In addition, 
in a June 2009 statement following receipt of the May 2009 
supplemental statement of the case, the Veteran reported that 
he cut his right wrist during service as a cook, and that he 
did not "know where to find any one [sic] that was in 
service with [him] to get any statement from."  Therefore, 
even though the August 2008 letter did not notify the Veteran 
that he could submit buddy statements with regard to his 
uncorroborated stressors, his June 2009 statement indicates 
that he understood that the buddy statements could relate to 
the uncorroborated stressors, as he did not limit his 
statement to the verified stressor.  Last, neither the 
Veteran nor his attorney has provided any indication that the 
Veteran had any additional evidence to submit, in the form of 
buddy statements or otherwise, which might corroborate the 
unverified stressors.  Thus, as the evidence shows that the 
Veteran and his attorney had actual knowledge that the 
Veteran could submit buddy statements to corroborate his 
unverified stressors, the failure to provide him with 
specific notice of this fact is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The Board has considered the Court's holding in Stegall v. 
West, which held that the Board errs as a matter of law when 
it fails to ensure substantial compliance with its remand 
directives.  11 Vet. App. 268, 271 (1998).  However, as a 
letter was provided to the Veteran notifying him that he 
could submit buddy statements in support of his claim, and 
because the evidence demonstrates that the Veteran had actual 
knowledge that he could submit buddy statements to 
corroborate his unverified in-service stressors, the Board 
finds that there has been substantial compliance with its 
April 2008 remand directives.  In addition, remanding this 
appeal to supply the Veteran with a more expansive letter 
would only unnecessarily delay this appeal without any 
obvious benefit flowing to him.  See Bernard, 4 Vet. App. at 
394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  The 
Veteran's service treatment records, service personnel 
records, identified private treatment records, and VA 
treatment records have been obtained.  In addition, the 
Veteran was provided with a VA examination with regard to his 
claim, and the Board finds that the VA examination was more 
than adequate and provided sufficient analysis to determine 
if the Veteran had PTSD which was related to a verified in-
service stressor.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Although the April 
2001 VA examiner did not specifically state that the 
Veteran's claims file was reviewed in conjunction with the 
examination, the examiner acknowledged that the request form 
noted the need to review the claims file, and stated that the 
"clinician will attempt to do this during the evaluation and 
will dictate her findings."  Moreover, even if the Board 
were to conclude that the VA examiner did not review the 
Veteran's claims file in conjunction with the examination, 
such an error would be harmless because the VA examiner 
concluded that a diagnosis of PTSD was not appropriate.  

On two occasions, the RO has submitted the Veteran's reported 
stressors to the United States Armed Services Center for 
Research of Unit Records (CURR) for verification.  However, 
November 2000 and July 2004 responses from CURR reflect that 
the Veteran did not provide sufficiently detailed information 
to allow CURR to perform a meaningful search for such 
corroborating evidence.  Although provided notice of this 
fact in an August 2004 supplemental statement of the case, 
the Veteran has not submitted any additional information 
which would warrant another search.  The Court has held that, 
in cases such as this one, "[t]he factual data required, 
i.e., names, dates and places, are straightforward facts and 
do not place an impossible and onerous task on [the Veteran].  
The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the RO 
has requested the Veteran's records from the Dwight D. 
Eisenhower Medical Center and the Moncrief Army Community 
Hospital.  However, responses from each of these 
organizations reveal that there were no records pertaining to 
the Veteran.  Accordingly, further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  Further, the Board has requested the 
Veteran's SSA records.  However, in a July 2008 response, the 
SSA stated that, after exhaustive and comprehensive searches, 
the Veteran's records could not be located, and any further 
effort would be futile.  The Board acknowledges that the 
Veteran has been awarded SSA disability benefits, as 
evidenced by the notice of decision that he submitted in June 
2009.  However, SSA has reported that, after exhaustive and 
comprehensive searches, the Veteran's records could not be 
located.  Accordingly, the Board finds that any further 
attempt to locate the Veteran's SSA disability benefits would 
be futile.  Id.  There is no indication in the record that 
any other additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the record is ready for appellate review.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

38 C.F.R. § 3.304(f), sets forth the substantive elements 
required to establish service connection for PTSD.  The Board 
observes that 38 C.F.R. § 3.304(f) was amended in June 1999, 
effective March 7, 1997.  The version of the regulation in 
effect prior to March 7, 1997 provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the Veteran engaged in 
combat or that the Veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation was 
accepted, in the absence of evidence to the contrary, it 
would be conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1997).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
A June 1999 revision of 38 C.F.R. § 3.304(f), effective March 
7, 1997, incorporates the Cohen Court's interpretation of 
38 C.F.R. § 3.304(f), and provides, in pertinent part, that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999) (effective March 
7, 1997); 64 Fed. Reg. 32808 (June 18, 1999); Cohen, 10 Vet. 
App. 128.

Because the revised regulation prescribes an effective date 
of March 7, 1997, the Board is not required to determine 
whether the regulation has retroactive effect.  See Landgraf 
v. USI Film Prods., 511 U.S. 244, 272 (1994).  However, the 
Board must still consider whether or not the Veteran will be 
prejudiced by the application of the revised regulations on 
and after their effective date.  According to VAOPGCPREC 7-
2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  However, none of the above cases or General 
Counsel Opinion prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the Veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
version of 38 C.F.R. § 3.304(f) to the period on and after 
the effective date of the new regulation.

The Board finds that applying either the the original or the 
amended provisions of 3.304(f) to the present claim would not 
prejudice the Veteran in this case.  Despite wording 
differences, both the pre-March 1997 and the post-March 1997 
versions of 38 C.F.R. § 3.304(f), require medical evidence of 
the existence of PTSD, an adequate in-service stressor for 
PTSD, and a medical link establishing a nexus between the 
two.  As to current disability, the earlier version requires 
a clear diagnosis of the condition while the newer version 
requires that a diagnosis be made in accordance with 38 
C.F.R. § 4.125(a), which specifies that the criteria found in 
the Diagnostic and Statistical Manual of Mental Disorders of 
the American Psychiatric Association, 4th Version (DSM-IV), 
be satisfied.  The Board observes that the Veteran has been 
diagnosed with PTSD, and that the evidence of record reflects 
that the PTSD diagnoses of record have been made in 
accordance with the criteria found in the DSM-IV.  Thus, 
under the circumstances of the case, neither version of the 
regulation is more favorable to the claim than the other.  

With regard to the requirement that there be credible 
supporting evidence that the alleged in-service stressors 
actually occurred, the United States Court of Appeals for 
Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Furthermore, if the 
Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence.  Cohen, 10 
Vet. App. at 147.  Accordingly, service records or other 
corroborative evidence must substantiate or verify the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98.  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  Cohen, 10 
Vet. App. at 142.  The Court has held that, "[j]ust because 
a physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's service personnel records reflect that he had 
service in the United States and Germany, and that his 
military occupational specialty was radio operator.  The 
service personnel records are negative for any indication of 
a temporary duty assignment to any other location, including 
Vietnam.  A review of his service personnel records also 
reveals that he was awarded the National Defense Service 
Medal and the Sharpshooter Rifle medal.  

The Veteran's service treatment records are silent as to any 
complaints of or treatment for combat-related injuries or 
psychiatric disorders.  However, the treatment records do 
show that the Veteran complained of neck pain after being 
involved in an automobile accident in Germany in April 1970.  
The Veteran was admitted to the hospital that month for 
observation of subjective complaints without neurological 
findings.  There was no evidence of specific trauma found, 
and the Veteran was discharged from the hospital after five 
days.  Examination at that time was normal.

In October 1971, the Veteran underwent a general VA 
examination.  The examination report reflects that the 
Veteran "mentally appear[ed] normal," and there was no 
indication of a psychiatric disability or symptomatology at 
that time.

Private medical treatment records from August 1996 through 
September 1996 reflect findings that the Veteran was disabled 
by past illnesses and current depression, and that he was not 
capable of doing police work due various disorders, including 
chronic depression and anxiety.  The Veteran was prescribed 
Paxil for persistent depression.

VA treatment records from June 1996 reveal diagnoses of 
depressive disorder and hypochondriasis.  VA treatment 
records also show that the Veteran was first diagnosed with 
PTSD in February 1997.  VA treatment records from February 
1997 through June 1997 reflect diagnoses of PTSD based on 
reported stressors including participation in a temporary 
duty assignment to Vietnam which required the Veteran to put 
bodies in bags, load them, and sit with them on transport 
back to the United States, and post-service police incidents 
where people were shot and killed.  The Veteran was also 
found to have chronic pain in the back and left side due to a 
car wreck and a grenade accident, and chronic pain in the 
foot and shoulder as a result of an accident as a police 
officer.  However, the treatment records do not reveal that 
the Veteran's diagnosis of PTSD was in any way related to the 
reported car wreck or grenade accident.  In April 1997, a VA 
physician found that the Veteran was unable to work due to 
PTSD, chronic pain, anxiety, and depression. 

In a November 1996 stressor statement, the Veteran reported 
that he was involved in an automobile accident in February 
1970 while stationed in Germany, and that he was knocked out 
for three days.  He noted that he was unable to work due to 
chronic depression and flashbacks of the accident.

In March 1997, the Veteran underwent a VA examination.  He 
complained of multiple flashbacks to Vietnam, visual and 
auditory hallucinations, chronic insomnia, and chronic 
depression.  The diagnoses were "report of Vietnam 
flashbacks including visual and auditory hallucinations" and 
chronic depression.

During an April 1999 hearing before the Board, the Veteran 
reported that his permanent duty station was in Germany, but 
that he traveled to Vietnam for a temporary duty assignment 
on one occasion to pick up bodies.  He stated that, while in 
Vietnam, his party was not involved in combat operations 
involving small arms fire, rocket fire, or mortar fire, but 
that he feared for his life.  He noted that the trip to 
Vietnam took three days, but he was not told where in Vietnam 
they went.  He reported nightmares associated with an 
automobile accident in Germany, and described a separate 
automobile accident at Fort Gordon, Georgia, in which several 
children died.  He also indicated that he was first told that 
he had PTSD during the 1990's.

In an August 2000 stressor statement, the Veteran reported 
additional stressors, including:  1) that he was cut on the 
wrist during basic training while on KP; 2) that he had his 
right thumb smashed by an antenna; 3) that his chemical 
biological radiological school in Germany was stressful 
because of the snow and ice; 4) that he witnessed an 
automobile accident at Fort Gordon in which several children 
were killed; 5) that he was hit by some metal from an 
exploding grenade after joining the U.S. Army Reserves; and 
6) that he provided support services for the 1996 Olympic 
Games in Atlanta and left an hour before the bombing.

In April 2001, the Veteran underwent a VA PTSD examination.  
The Veteran complained of trouble sleeping, nightmares, and 
flashbacks.  He also noted trauma-related symptoms including 
depression, being bothered by loud noises, peeking out of 
windows to avoid going outside, nightmares about a motor 
vehicle accident in which children were killed, feeling 
"real schizophrenic," threatening to do crazy things such 
as barricading himself in the house, disliking crowds and 
strange places, and feeling that someone was after him.  He 
reported that he first saw a mental health professional in 
1971 after witnessing a motor vehicle accident.  He denied 
that he was given any medication and was not sure if he was 
diagnosed with anything.  Thereafter, he sought treatment in 
1991 due to flashbacks.  He noted that depression was 
diagnosed and he was prescribed Serzone.  He also reported 
that he began seeking monthly treatment for "mental 
problems" in 1994 or 1995 due to flashbacks and depression.  
When questioned about physical injuries, the Veteran stated 
that an antenna fell and smashed one of his fingers in 
February 1969, and that he was involved in a motor vehicle 
accident in Germany in February 1970.  He reported that he 
awoke in the hospital several days after the automobile 
accident, and that he was hospitalized for five to six months 
thereafter due to back and neck injuries.  He also stated 
that he was hit by hand grenade shrapnel in 1975.  With 
regard to psychological trauma, the Veteran relayed that he 
was taken out on assignment to load big black bags in 
February 1969, that he was later told that they had been sent 
to Vietnam for four to five days and that the black bags 
which they had been loading had bodies in them.  The Veteran 
also reported that he witnessed a car accident at the base in 
Fort Gordon in June 1971 in which several children died.  
Last, he noted that, in 1996 while in the U.S. Army Reserves, 
he was assigned to duty at the Atlanta Olympics, and that if 
he had stayed longer, he would have been there when the 
bombing occurred.  However, he denied any sort of direct 
involvement with the bombing.  

Mental status examination revealed the Veteran to be alert 
and fully oriented.  His mood was mildly dysphoric and his 
affect was somewhat constricted.  His speech was somewhat 
slow and there was no evidence of psychomotor agitation or 
retardation.  Eye contact was good, and thought process and 
content were normal.  However, he reported that he sometimes 
heard voices children and of his deceased father.  There was 
no evidence of delusional content and the Veteran denied 
suicidal and homicidal ideation.  The Veteran's memory was 
intact, and concentration was good.  Intelligence was average 
and the Veteran had limited insight.  The diagnosis was 
depressive disorder by history.  The examiner concluded that, 
although the Veteran reported trauma-related symptoms, his 
report was "inconsistent with full fledged post-traumatic 
stress disorder."  In addition, the examiner noted that some 
of the symptoms that the Veteran reported appeared to be 
"malingering and some of his symptom[s] report[ed] also 
appeared to be very rehearsed" and that they "seemed 
questionable."

VA treatment records from February 1997 through May 2009 
reflect diagnoses of and treatment for PTSD, including 
psychotherapy and group therapy.  Importantly, all of the 
diagnoses of PTSD revealed in the VA treatment records which 
specify the reported stressor on which the diagnosis is based 
reveal that the PTSD diagnoses were based only on the claimed 
in-service stressors of having participated in a temporary 
duty assignment to Vietnam to pick up dead bodies and 
witnessing an automobile accident where children were killed.  
Although the Veteran discussed other reported stressors, 
including having been involved in an automobile accident 
during service, the treatment records do not show that the 
Veteran's diagnosis of PTSD was based on that verified 
stressor or that the Veteran's PTSD was otherwise related to 
that stressor.

A May 1997 VA treatment record reflects that the Veteran 
reported additional traumatic events associated with work as 
a police officer.  Additional entries from 1997 reveal 
histories reported by the Veteran relating to the automobile 
accident in service, temporary duty in Vietnam, and a hand 
grenade injury.  An April 1999 treatment record reflects a 
diagnosis of PTSD based on escorting bodies back from Vietnam 
during a temporary duty assignment and seeing a car wreck 
where children were killed.  In September 1999, the Veteran 
complained of dreaming of dead people and bodies from Vietnam 
and some of his police work.  February 2001 treatment records 
reflect diagnoses of major depression with psychotic features 
and PTSD.  In May 2001, the Veteran complained of flashbacks 
about dead bodies in body bags that he and seven other 
soldiers picked up in Vietnam as a special job on their way 
to Germany.  He also reported being traumatized by a motor 
vehicle accident during service which compounded his 
traumatic experience.  A June 2001 treatment record notes 
that the Veteran reported nightmares about military matters, 
including picking up bodies in Vietnam.  An October 2001 
treatment note reflects a diagnosis of aspects of PTSD due to 
a temporary duty assignment of picking up bodies in Vietnam.  
A September 2002 treatment record reveals that the Veteran 
discussed his reported stressful events with therapists, and 
described carrying bodies in Vietnam and hearing guns and 
bombs.  In March 2003, the Veteran complained of stress from 
Vietnam and as a police officer.  An April 2003 treatment 
record shows a diagnosis of aspects of PTSD based on a 
temporary duty assignment for body detail.

In a September 2003 VA treatment record, the Veteran 
discussed his stressors.  He reported that his military 
occupational specialty was communications, and that he was 
assigned to Germany for one week during which he and 15 other 
soldiers were detailed to Vietnam to pick up dead bodies, and 
hauled them in planes back to Germany.  He also reported that 
he heard guns and bombs, and that these events all lead to 
him having nightmares, flashbacks, and intrusive thoughts of 
Vietnam.  In addition, the Veteran noted that he worked as a 
police officer for 12 years, and that he was medically 
retired due to a foot injury.  In May 2004, the Veteran 
reported having nightmares, flashbacks, and intrusive 
thoughts about bagging bodies in Vietnam, some trauma in 
Germany, and working as a policeman.  A September 2004 
treatment record notes a diagnosis of aspects of PTSD due to 
bringing bodies back from Vietnam during a temporary duty 
assignment.  In November 2005, the Veteran reported that he 
was assigned to Germany, but for one week, he was assigned to 
Vietnam with a group of soldiers to bag bodies, and that the 
experience haunted him.  In January 2006, the Veteran again 
reported that he went to Vietnam on a "special assignment" 
in 1968 for two weeks to help load dead bodies on planes.  He 
also stated that he was hit in the hand by hand grenade 
shrapnel at Fort Jackson, but that was no actual record of 
that event.

Initially, the Board observes that the objective evidence of 
record does not show, and the Veteran has not alleged, that 
he engaged in combat with the enemy.  The Veteran's service 
personnel records give no evidence of participation in 
combat.  A review of his report of separation, Form DD 214, 
revealed that he was awarded a National Defense Service Medal 
and the Sharpshooter Rifle medal.  No decorations, medals, 
badges, or commendations confirming the Veteran's 
participation in combat were indicated.  

As the Veteran is not objectively shown to have participated 
in combat, the Veteran's assertions of service stressors are 
not sufficient to establish their occurrence.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128; Doran v. Brown, 6 Vet. App. 283, 286 (1993).  In 
considering whether there is credible supporting evidence 
that the claimed in-service stressors occurred, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence.

In support of his claim, the Veteran has reported several in-
service stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) in April 1970, he was involved in a car 
accident in Germany; (2) in February 1969, he participated in 
a temporary duty assignment from Germany to Vietnam for the 
purposes of bringing back American war dead; (3) he witnessed 
an automobile accident at Fort Gordon, Georgia in which 
children were killed; (4) in July 1968, he was cut on the 
wrist while on KP duty; (5) in 1969, his thumb was smashed by 
an antenna pole; (6) in 1970 in Germany, he attended CBR 
school in icy cold weather; (7) in August 1971 after joining 
the U.S. Army Reserves, he was hit in the hand by shrapnel 
from a hand grenade; and (8) he was assigned to duty at the 
Atlanta Olympics in 1996 while serving in the U.S. Army 
Reserves and left before the bombing occurred.  

In November 2000, the RO requested assistance from CURR (now 
the U.S. Army and Joint Services Records Research Center or 
JSRRC) in corroborating the Veteran's reported stressors.  In 
support of this request, the RO provided CURR with a copy of 
the Veteran's stressor statement.  However, in a November 
2000 response, CURR replied that the Veteran's stressors 
could not be corroborated because the information provided by 
the Veteran was insufficient for the purpose of conducting 
meaningful research, and that the Veteran must provide more 
detailed information including specific dates, type and 
location of the incidents, numbers and full names of 
casualties, unit designations to the companies, and other 
units involved if the reported stressors were to be verified.  
In July 2003, the RO submitted another request to CURR for 
assistance in corroborating the Veteran's alleged stressors, 
and included an itemized list of the Veteran's stressors, the 
Veteran's written stressor statements, and the Veteran's 
service personnel file.  In a July 2004 response, CURR stated 
that the Veteran's alleged stressors could not be researched 
because the Veteran had not provided sufficiently detailed 
information, such as dates within sixty days of the stressor, 
specific locations, and full names of casualties, and that 
the Veteran's reported events could be verified through 
service treatment records or the Veteran's official military 
personnel file.  In addition, an August 2003 response from 
the Dwight D. Eisenhower Army Medical Center at Fort Gordon, 
Georgia and a January 2009 response from the Moncrief Army 
Community Hospital at Fort Jackson, South Carolina were 
negative for any medical records pertaining to the Veteran.

Initially, the Board observes that the Veteran's service 
treatment records reflect that he complained of neck pain 
after being involved in an automobile accident in Germany in 
1970.  Accordingly, the Board concedes that the Veteran's 
reported stressor of having been involved in an automobile 
accident in April 1970 has been verified.  However, the bare 
confirmation of the occurrence of the accident does not, by 
itself, establish the incident as an adequate stressor for 
PTSD.  In fact, as explained below, the medical evidence of 
record does not link the Veteran's PTSD to this confirmed 
stressor.  See 38 C.F.R. § 3.304(f).

The evidence of record does not provide corroboration or 
verification of the remaining alleged stressors, by official 
service records or other credible supporting evidence.  
Despite two attempts to verify the Veteran's reported 
stressors, CURR has repeatedly found that the information 
provided by the Veteran to be too vague and lacking in detail 
to be corroborated.  The Veteran was notified of these 
responses in an August 2004 supplemental statement of the 
case, but provided no additional information regarding his 
claimed in-service stressors  See Wood, 1 Vet. App. at 193 
(1991) (noting that the factual data required by VA to 
confirm a stressor, such as names, dates, and places, are 
straightforward facts and do not place an onerous task on the 
appellant).  

In addition, the Veteran's service treatment records and 
service personnel records do not provide any evidence which 
corroborate the other claimed stressors.  With respect to the 
stressor allegation involving temporary duty in Vietnam, the 
Veteran's official military personnel file contains no 
evidence that he had foreign service, either permanent or 
temporary, anywhere other than in Germany.  The file contains 
no orders related to such duty, nor is temporary duty 
documented elsewhere in the file.  Thus, there is no 
independent corroboration of the Veteran's claims as to this 
incident.  Also, the Veteran's service personnel records and 
service treatment records contain no findings that would tend 
to corroborate his allegations of stressors involving an 
injury caused by a falling antenna pole, a wrist cut received 
on KP, receipt of CBR training in cold icy weather, being hit 
by shrapnel from an exploding grenade, or witnessing an 
automobile accident at Fort Gordon, Georgia where several 
children were killed.  Further, there is no evidence that the 
Veteran was exposed to a traumatic event while serving in the 
U.S. Army Reserves at the Atlanta Olympics in 1996.  In a 
further attempt to verify the Veteran's alleged stressors, 
the RO contacted the Dwight D. Eisenhower Army Medical Center 
at Fort Gordon, Georgia and the Moncrief Army Community 
Hospital at Fort Jackson, South Carolina.  However, responses 
from these hospitals reflect that there were no treatment 
records for the Veteran.  Moreover, as discussed above, 
despite having actual knowledge that the Veteran could submit 
buddy statements in support of the occurrence of the alleged 
stressors, neither the Veteran nor his attorney has provided 
any such statements; nor have they identified any witnesses 
who could corroborate the Veteran's assertions.  Indeed, in a 
June 2009 statement, the Veteran stated that he did not know 
where to find anyone who was in service with him who could 
submit a statement.  As the Veteran's allegations regarding 
these purported stressors cannot be reconciled with the 
information found in the record, and the evidence of record 
does not corroborate the Veteran's purported stressors, the 
Board concludes that there is no credible supporting evidence 
that these stressors occurred.  

With regard to the stressor events claimed to have occurred 
after the Veteran's period of active duty service, including 
the experiences associated with his post-service employment 
as a police officer, the law makes no provision for the 
acceptance of post-service events as PTSD stressors for the 
purpose of establishing entitlement to service connection for 
PTSD.

As previously explained, the Board acknowledges that the 
Veteran's reported stressor of having been involved in an 
automobile accident in April 1970 has been verified, and that 
the Veteran has a current diagnosis of PTSD.  However, none 
of the diagnoses of PTSD are shown to be directly linked to 
this verified in-service stressor, and the medical evidence 
does not otherwise show that the Veteran's current PTSD is 
related to this confirmed stressor.  Indeed, the medical 
evidence of record reflects that the diagnoses of PTSD are 
based only on, and linked only to, the alleged in-service 
stressors of having participated in a temporary duty 
assignment to Vietnam where he was required to load body bags 
containing deceased American soldiers onto a plane and having 
witnessed an automobile accident at Fort Gordon, Georgia in 
which children died.  As discussed, there is no credible 
evidence that these reported in-service stressors occurred.  
Moreover, as previously noted, a medical opinion diagnosing 
PTSD based on a reported in-service stressor does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen, 10 Vet. App. at 142.  "Just because a physician or 
other health professional accepted appellant's description of 
his [wartime] experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson, 2 Vet. App. 
at 618.  Thus, notwithstanding the diagnoses of PTSD and the 
corroboration of the reported stressor of having been 
involved in an automobile accident in April 1970, the 
evidence does not provide corroboration or verification of 
the occurrences of the Veteran's claimed stressors upon which 
his diagnosis of PTSD is based, and there is no other medical 
evidence of record which relates the Veteran's PTSD to a 
verified in-service stressor.  See 38 C.F.R. § 3.304(f).  As 
there is no medical evidence of a link between the Veteran's 
diagnoses of PTSD and a verified in-service stressor, service 
connection for PTSD is not warranted.  Id.

The Board has considered the Veteran's statements with regard 
to the etiology of his claimed PTSD.  Laypersons are 
competent to speak to symptomatology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, there 
is no competent medical evidence of a link between the 
Veteran's PTSD and his verified in-service stressor.  See 
38 C.F.R. § 3.304(f).  Accordingly, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


